Hill, Justice.
The wife in this divorce case appeals from the award of $3,000 to her as attorney fees contending that reasonable compensation would be at least $20,000.
Attorney fees should be sufficient to insure adequate legal representation for the wife, but an award will not be disturbed absent a showing of an abuse of discretion by the trial judge. Hodges v. Hodges, 235 Ga. 848 (2) (221 SE2d 597) (1976); Fenters v. Fenters, 238 Ga. 131 (2) (231 SE2d 741) (1977); Code Ann. § 30-203.
The wife’s counsel contends that this was a complicated case and that he and his associates expended more than $20,000 worth of time on behalf of the wife. The trial judge, however, was authorized to find that much of this time was spent as attorney for the wife, but not on the divorce proceedings. No abuse of discretion has been shown.

Judgment affirmed.


All the Justices concur.

Submitted May 6, 1977
Decided September 7, 1977
Rehearing denied September 27, 1977.
Westmoreland, Patterson & Moseley, Stewart R. Brown, for appellant.
Edwin S. Varner, for appellee.